              Case 1:19-cr-00398-RDB Document 47-2 Filed 05/07/21 Page 1 of 2

CURRICULUM VITAE (3/10/2020)

                        Mathew J. Wilde
                        Special Agent, Federal Bureau of Investigation
                        2600 Lord Baltimore Drive
                        Baltimore, MD 21244
                        410-265-8080


 PROFESSIONAL EXPERIENCE

Special Agent (November, 2010 – Present)
Federal Bureau of Investigation
Baltimore, MD

       May 2019 to Present: CAST National Asset: Assigned to FBI Headquarters CAST Unit, Conduct Historical
        Call Detail record analysis, drive testing, training, and testimony throughout the United States. Respond to
        emergency situations to provide historical and active telephone location analysis. Provide CAST related case
        consultations to Local, state, and federal law enforcement officers and prosecutors.

       July 2015- May 2019: Assigned to the Maryland Joint Violent Crime Fugitive Task Force. One of four
        Special Agents co-located within the Baltimore City Police Department’s Citywide Robbery Task Force.
        Primary responsibilities include identification of commercial robbery patterns, and preparing cases for federal
        prosecution in reference to violations the Hobbs Act and Federal Firearms Regulations. Also perform
        Principal Relief Supervisory and Field Training Agent functions for the Violent Crime Squad. Consistently
        complete cell site analysis in support of state, local and federal criminal investigations.

       November 2010 – July 2015: Assigned to the Rockville Resident Agency and the Prince George’s County,
        Maryland Cross Border Task Force which is responsible for investigating criminal enterprises, robberies,
        kidnappings, fugitive cases and other crimes of violence. Coordinated with task force members and
        detectives from agencies in the Washington D.C. Metropolitan area to identify criminal organizations
        responsible for the commission of violent armed robberies.

       2000-2010: Employed as Deputy Sheriff and Investigator at the Spartanburg, South Carolina Sheriff’s Office.
        Assigned to Uniform Patrol until transitioning to Criminal Investigations in 2003. Primary responsibilities
        included investigating burglary, auto theft, arson, and narcotics violations. From 2008 to 2010 assigned to
        the Regional Support Unit, a small group of investigators assigned to address crime trends and neighborhood
        complaints in reference to violent crime, property crime, and narcotics complaints. SWAT team member from
        2007 until 2010, K-9 Tracking Team leader from 2005 – 2007.


EDUCATION

Limestone College
Gaffney, South Carolina

Bachelor of Science (BS) (2000)

Business Administration / Accounting


PROFESSIONAL TRAINING & INSTRUCTION

Received over 400 hours of training in Cellular Telephone Analysis, including the training described below:

       South Carolina Criminal Justice Academy , Basic Police Officer Certification, Columbia, SC (2000)
       FBI New Agents Training, Quantico, Virginia (2010)
       Project Pinpoint (PPP) - FBI, Denver, Colorado (July 2012)
             Historical Cell Site Analysis in Investigations
                                                         -1-
              Case 1:19-cr-00398-RDB Document 47-2 Filed 05/07/21 Page 2 of 2

             Cellular technology and network operation
             Geographical mapping platforms
             Aquiring and importing cell towers into mapping platforms
             Geographically plotting cellular records using cell site location and other data
             Microsoft Excel for analysis of records
             Cellular record interpretation
       Advanced Project Pinpoint- FBI, Miami, Florida (January 2016)
             Advanced mapping platforms and tools
             Advanced cellular record analysis and interpretation
             Introduction to demonstrating and presenting cellular evidence
       CAST Certification Course Part 1 (March 2016)
             Radio Frequency Theory
             Expert Witness Training
             Cellular Provider Training
       CAST Certification Course Part 2 (May 2016)
             Advanced Mapping Software
             Drive Test Instruction
             Moot Court
       Presentation Skills Course – FBI, Baltimore, Maryland ( April 2015)
       CAST Coordination Meeting – January 2017
       CAST Coordination Meeting – April 2018
       FBI Cyber Training – August 2018
       CAST Coordination Meeting – February 2019
       CAST Coordination Meeting – February 2020

PROFESSIONAL INSTRUCTION


Instructor for Baltimore County Police Violent Crimes Seminar (January 2017, January 2018, January 2019,
February 2020) in reference to CAST.

Maryland State’s Attorney’s Conference (May 2019)

International Homicide Investigators Conference, Buffalo, NY (June 2019)

Lead instructor for Project Pinpoint, Baltimore City, MD (May 2017), Howard County (November 2017), Baltimore
County,MD (March 2018), New Castle County, DE (August 2018), Round Rock, Texas, (September 2018)
Baltimore (February 2019), New Castle County, DE, (February 2019), HIDTA (October 2019), Baltimore County
(October 2019) New Castle County, DE (November 2019) Prince George’s County (November 2019)

Assitant instructor for FBI Advanced Project Pinpoint (March 2019)
Assistant instructor Critical Incident Respense Assesment (CIRA) (July 2019)
Asssitant Insructor 2019 CAST Certification Court Mute Court (September 2019)

Expert Testimony

SA Wilde has testified to Historical Call Detail Records and Cellular Technology as an expert witness on eighty
eight occasions in the following described jurisidictions:

    United States District Court for the District of Maryland, Baltimore City Circuit Court, Baltimore County Circuit
    Court, Dorchester County Circuit Court, Montgomery County Circuit Court, Prince George’s County Circuit
    Court, Anne Arundel County Circuit Court, Superior Court for the District of Columbia, United States District
    Court for the District of Columbia, Berkeley County, WV Circuit Court, Cumberland County, PA Circuit Court
    and the Aiken County, SC Circuit Court.

AWARDS

2015 - Recipient of United States Attorney’s Office , Eastern District of Virginia Award.
2016 - Commendation Recipient, Howard County, Maryland
                                                         -2-
